 Case 1:21-cv-01060-UNA
           Case 14-50971-CSS
                         Document
                              Doc 2606Filed
                                          Filed
                                            07/23/21
                                                07/26/21
                                                       Page
                                                          Page
                                                            1 of 11 of
                                                                    PageID
                                                                       1   #: 209




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                   DOCKET ITEM # 2
IN RE: In Re: ASHINC Corporation, et al.


                                            )
Catherine E. Youngman, Litigation           )
Trustee for ASHINC Corp., et al.,           )
as successor to BDCM Opportunity            )       Civil Action No. 21-cv-1060
Fund II, LP, Spectrum Commerical            )
 Finance LLC, as co-administrative agent,   )       Bankruptcy Case No. 12-11564 (CSS)
Black Diamond CLO 2005-1 Ltd.,              )
Spectrum Investment Partners, L.P.,         )       Adversary Case No. 14-50971 (CSS)
Black Diamond Commercial Finance,           )
 L.L.C., as co-administrative agent         )
                                            )
         v.                                 )
                                            )
Yucaipa American Alliance Fund I, L.P.,     )
 and Yucaipa American Alliance              )
(Parallel) Fund I, L.P.                     )
                                            )

                                 NOTICE OF DOCKETING

Proposed Findings of Fact/Conclusions of Law of the U.S. Bankruptcy Court dated 05/04/2021,
were docketed in the District Court on 07/23/2021.

Please place the civil action number, assigned Judge’s initials with caption listed above on all
papers concerning this matter. Rule 9033 of the Federal Rules of Bankruptcy Procedure applies to
Review of Proposed Findings of Fact and Conclusions of Law in Non-Core Proceedings. When
filing any documents related to this matter, in addition to the electronically filed document,
counsel shall submit to the Clerk’s Office of the U.S. District Court a courtesy copy of said
document(s). Any attorneys of record who are not members of the Bar of this Court shall associate
with local counsel in accordance with District of Delaware Local Rule 83.5.


                                            John A. Cerino
                                            Clerk of Court

Date: 07/23/2021
To:   U.S. Bankruptcy Court
      Counsel
